United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.V., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1534
Issued: February 25, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 8, 2018 appellant, through counsel, filed a timely appeal from a July 30, 2018
nonmerit decision of the Office of Workers’ Compensation Programs. Pursuant to the Federal
Employee’s Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks
jurisdiction to review the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that counsel did not appeal from the July 20, 2018 merit decision which denied modification of
the prior decisions denying appellant’s occupational disease claim. Therefore, the Board has not exercised jurisdiction
over that decision. See 20 C.F.R. § 501.3(c)(4).

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On February 15, 2017 appellant, then a 60-year-old part-time pharmacy volunteer/intern,
filed an occupational disease claim (Form CA-2) alleging that while working in the chemical
hazards room and morgue he sustained stomach cancer, vision problems, skin conditions, and
cognitive issues while in the performance of duty on or before June 10, 2014. He alleged that his
exposures to various materials continued until January 1, 2016.
In an undated letter, received by OWCP on February 27, 2017,4 Dr. Mitchell R. Smith, an
attending Board-certified oncologist and internist, noted that he had treated appellant for
aggressive B-cell lymphoma in the setting of a long-standing, but previously stable human
immunodeficiency virus (HIV) infection. He opined that as “[c]hemicals have clearly been related
to the development of lymphoma,” it was “highly likely that the chemical exposure either lead
directly to the development of lymphoma, or indirectly through immunosuppression.”
Appellant also submitted Equal Employment Opportunity (EEO) documents dated from
February 2014 to August 2015 alleging harassment and a hostile work environment, and a May 19,
2015 employment discrimination complaint.
By development letter dated March 29, 2017, OWCP notified appellant of the type of
additional evidence needed to establish his occupational disease claim, including factual evidence
documenting hazardous exposures at work, and a statement from his attending physician
explaining the causal relationship between those exposures and the claimed conditions. It afforded
him 30 days to submit the requested evidence.
In response, appellant submitted time sheets dated March 20, 2014 to March 12, 2015,
academic records, an employing establishment job posting, personnel records, and EEO
documents.
In an e-mail dated April 27, 2017, K.C., an employing establishment volunteer program
officer, noted that appellant had been placed initially in the pharmacy service, but was
subsequently assigned to another area. It was further noted that appellant “became very disruptive
as a volunteer and was terminated” for that reason.
In an e-mail dated April 27, 2017, S.E., appellant’s supervisor, indicated that appellant had
been assigned to sort, file, or dispose of “slides and blocks of formalin-fixed, paraffin embedded
tissue samples, which are not considered by OSHA [Occupational Safety and Health
Administration] to be hazardous.” Records retention regulations required that some materials be
kept for 25 years, but these items were “not considered hazardous or infectious by OSHA.” The
laboratory and morgue area where appellant worked had not experienced hazardous materials

4

A second copy of Dr. Mitchell’s letter received by OWCP on November 6, 2017 is dated November 18, 2016.

2

incidents during his tenure. All body parts were stored in closed containers and disposed of
according to applicable safety regulations and procedures.
By letter dated April 28, 2017, the employing establishment noted that appellant
“volunteered a total of 193 hours from March 20, 2014 to March 12, 2015” and was terminated
from his volunteer position on April 9, 2015.
By decision dated June 8, 2017, OWCP denied appellant’s claim, finding that he had not
established that the identified workplace exposures occurred as alleged.
On June 16, 2017 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative. The hearing was held on November 1, 2017. During the hearing,
appellant alleged that his employment duties exposed him to formaldehyde, chemicals stored in a
hazardous materials room, and improperly stored body parts.
Following the hearing, appellant submitted additional evidence. In a report dated
November 12, 2015, Dr. Leonard H. Calabrese, an attending osteopathic physician Board-certified
in immunology, held appellant off work through November 15, 2015 due to mobility issues. In a
report dated February 28, 2017, he noted treating appellant for several serious conditions, and that
burst pipes in appellant’s home had caused significant stress. In a report dated July 25, 2017,
Dr. Calabrese opined that appellant was “medical[ly] unable to handle undue stress” and needed
closure regarding his compensation claim.
Appellant also provided a log of patient biopsy slides that he had destroyed from April 10
to May 8, 2014.
By decision dated December 19, 2017, an OWCP hearing representative affirmed the prior
decision finding that appellant had not established hazardous workplace exposures as alleged.
On January 19, 2018 appellant, through counsel, requested reconsideration and submitted
a duplicate copy of Dr. Smith’s letter previously of record.
By decision dated March 14, 2018, OWCP denied modification of its prior decision.
On April 24, 2018 appellant, through counsel, requested reconsideration of the March 14,
2018 decision. He submitted a letter dated March 8, 2018 from Dr. Robert M. Dean, an attending
Board-certified hematologist and oncologist, who opined that “[f]ormaldehyde exposure has been
associated with higher risks of multiple forms of cancer, and this may explain why [appellant]
developed lymphoma following many years of stable HIV infection without other complications.”
Dr. Dean recommended approval of appellant’s claim based upon his occupational exposure and
subsequent lymphoma diagnosis.
By decision dated July 20, 2018, OWCP denied modification of its prior decision finding
that the additional evidence submitted was insufficient to establish hazardous exposures at work.
On July 27, 2018 appellant, through counsel, requested reconsideration and submitted
additional evidence. In a letter dated July 25, 2018, Dr. Calabrese noted that appellant’s HIV had
been stable for over 20 years until the lymphoma diagnosis in 2014. He opined that appellant
should be entitled to compensation benefits.
3

By decision dated July 30, 2018, OWCP denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a). It found that the evidence submitted by
him in support of his reconsideration request was irrelevant and repetitious.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. It may review an award for or against payment
of compensation at any time based on its own motion or on application.5
A claimant seeking reconsideration of a final decision must present arguments or provide
evidence which: (1) shows that OWCP erroneously applied or interpreted a specific point of law;
(2) advances a relevant legal argument not previously considered by OWCP; or (3) constitutes
relevant and pertinent new evidence not previously considered by OWCP.6 If OWCP determines
that at least one of these requirements is met, it reopens and reviews the case on its merits.7 If the
request is timely, but fails to meet at least one of the requirements for reconsideration, OWCP will
deny the request for reconsideration without reopening the case for review on the merits.8
The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record9 and the submission of evidence or
argument, which does not address the particular issue involved does not constitute a basis for
reopening a case.10
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
With his timely request for reconsideration appellant did not show that OWCP erroneously
applied or interpreted a specific point of law, nor did he advance a relevant legal argument not
previously considered by OWCP.11 Consequently, appellant is not entitled to review of the merits
of his claim on the first and second above-noted requirements under 20 C.F.R. § 10.606(b)(3).

5

5 U.S.C. § 8128(a).

6
20 C.F.R. § 10.606(b)(3); see also M.S., Docket No. 18-1041 (issued October 25, 2018); C.N., Docket No. 081569 (issued December 9, 2008).
7

Id. at § 10.608(a); see also C.K., Docket No. 18-1019 (issued October 24, 2018).

8

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

9

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

10

K.B., Docket No. 18-1392 (issued January 15, 2019); Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

11

See J.F., Docket No. 16-1233 (issued November 23, 2016).

4

Additionally, appellant has not submitted relevant and pertinent new evidence not
previously considered by OWCP. The underlying issue in this case is whether he has submitted
sufficient evidence to establish the hazard exposures as alleged in his occupational disease claim.
In support of his July 27, 2018 reconsideration request, appellant submitted a July 15, 2018
letter in which Dr. Calabrese noted that appellant should be entitled to compensation benefits as
his HIV disease had been stable for over 20 years prior to the 2014 lymphoma diagnosis.
Because the underlying issue in this case is factual in nature, it must be addressed by
relevant factual evidence. The Board finds that appellant has not submitted relevant and pertinent
new evidence on reconsideration.12 Appellant’s submission of Dr. Calabrese’s July 15, 2018 letter
does not require reopening his claim for review on the merits because such medical evidence is
not relevant to the above-noted underlying factual issue of this case. The Board has held that the
submission of evidence or argument which does not address the particular issue involved does not
constitute a basis for reopening a case.13
The Board accordingly finds that appellant has not met any of the requirements of
20 C.F.R. § 10.606(b)(3). Therefore, pursuant to 20 C.F.R. § 10.608, OWCP properly denied
merit review.
On appeal counsel contends that the July 30, 2018 OWCP decision is contrary to fact and
law. As stated above, the evidence appellant submitted on reconsideration has not met the
requirements to reopen his case for a review of the merits of the claim.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

12

K.B., supra note 10; see J.F., supra note 11.

13

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the July 30, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 25, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

